Citation Nr: 0636285	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  02-16 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin condition, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  This case was remanded 
by the Board in August 2003 for additional development.

In October 2006, the veteran's accredited representative 
raised the issue of entitlement to pension as a result of the 
veteran's nonservice-connected disabilities.  This issue has 
not been developed for appellate review and is therefore 
referred to the RO for appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In August 2003, the Board remanded the claims on appeal for 
further development.  The Remand directed that once the 
developed ordered by the Remand was completed, the RO should 
readjudicate the issues on appeal and provide the veteran and 
his representative with a supplemental statement of the case 
if any benefit sought on appeal continued to be denied.  
Although additional evidence was added to the claims file 
since the Board Remand in August 2003, these claims were not 
readjudicated, nor was a supplemental statement of the case 
provided to the veteran and his representative.  See 
38 C.F.R. § 19.31 (2006).  The United States Court of Appeals 
for Veterans Claims has held that RO compliance with a remand 
is not discretionary, and that if the RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


In a July 2004 letter, a private physician stated that review 
of medical notes from the physician's predecessor indicated 
that the veteran "had pre-existing hypertension since he 
left the service in 1970, initially diet-controlled and 
subsequently placed on medications."  While this private 
physician had previously stated that all of the veteran's 
private medical records dated prior to 1988 when his 
predecessor had been the veteran's physician had been 
destroyed, this letter indicates documents are still 
available.  

Furthermore, in an April 2003 letter, a registered nurse 
stated that in April 1971 the veteran's "blood pressure 
readings were elevated and he was advised to seek additional 
evaluation and treatment for hypertension from his private 
medical doctor.  During the consultation, [the veteran] 
informed the screener that he was already on blood pressure 
medication."  The registered nurse provided no basis for 
this statement.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must contact the private 
physician who wrote the July 2004 
letter and attempt to obtain the 
referenced "medical notes."  
Additionally, the physician must 
provide all pertinent examination and 
treatment records not already obtained 
regarding the veteran and those records 
must be associated with the claims 
file.

3.	The RO must contact the registered 
nurse who wrote the April 2003 letter 
and request that the basis for the 
statements that the veteran's blood 
pressure readings were elevated, and he 
relayed to screener that he was on 
hypertension medication.  If the 
registered nurse relied upon 
documentation for these statements, all 
such documentation must be obtained and 
those records must be associated with 
the claims file.  If no records are 
available, the registered nurse must be 
asked to explain how she knew the 
information she provided.

4.	After completing the above actions, the 
RO must readjudicate the veteran's 
claims, taking into consideration all 
evidence that has been added to the 
record since its last adjudicative 
action.  If any benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

